Title: Thomas Appleton to Thomas Jefferson, 25 February 1819
From: Appleton, Thomas
To: Jefferson, Thomas


            
              Leghorn 25th february 1819.
            
            In my last letter of the 10th of november, I inform’d you, Sir, that I had engag’d the two architects, Jacob & Michael Raggi, and would be convey’d by the first vessel to the U:S—for all their qualifications, either in relation to their profession, or to their morality, I refer you to that very ample letter.—they are embark’d on board the Brig Strong Captain Concklin for Baltimore; and for their passages, I have agreed at one hundred & forty dollars each, and have drawn on John Hollins for this amount, agreeably to your instructions, to be paid on their arrival.—You will receive inclos’d, the notarial-act which binds them to your service for three years, and I feel fully persuaded, they will, in all respects, faithfully perform their duty.—the younger of the two, would have taken with him his wife, but she is prevented by being far advanc’d in her pregnancy—the elder, leaves his wife, seemingly without much anguish.—As I wrote you, so it has been impossible to procure these artists, without making them some advances, both to prepare them for so great an undertaking, and to leave a temporary supply to their families; I have therefore been compell’d, tho’ somewhat inconveniently, to advance to each, two hundred dollars; and notwithstanding my earnest endeavors, to find a purchaser of the bill at 10 ⅌Ct discount I am finally oblig’d to take it on myself—I have therefore drawn on John Hollins for four hundred & forty=four dollars, and 41 cts—You will perceive below by the great loss on the bill to pay madame Pini, that I shall scarcely receive the 400–Dollars, when the proceeds of the return bill shall be again rec’d by me, after certainly waiting nine months for reimbursement.—the more I have inquir’d in relation to the two artists, the greater cause have I, to be contented with my selection of them.—You will perceive, Sir, by the inclos’d contract, that they are to be comfortably provided with lodging and diet, and a Salary each, of Five hundred & twenty-five dollars annually, reserving to yourself a quarter part of their annual pay, to be restor’d to them at the expiration of three years.—
            In the course of the last month, only, I receiv’d the bill remitted by Mr Vaughan for—2415–francs, for your account.—the exchange being miserably low on Paris, it produc’d here, but=435=doll–70 cts.—before the sale, however, I left it at the option of mr Pini, to wait for a better price, or accept what the brokers then offer’d; he preferr’d the latter, and as on the former occasion of payment of his interest, so he now again insisted on bearing the whole loss—thus there remains, in my hands, to your credit, the sum of fourteen dollars, which shall be invested in Tuscan-wine.—the wine of Orvietto, has little body, and with great difficulty bears any transportation; and to my taste has little or no merit. besides, the transportation from Roma, would cost more than the first price of the wine, for it is never to be found for sale in Tuscany—I omitted in my last letter, Sir, to say, that the Statement of your account with them, and forwarded to me, I explain’d so minutely, that it was perfectly intelligible, and highly satisfactory, even to the widow herself, although she is as totally ignorant of the alphabet, as though she were born in Baffin’s-bay; and all enjoin’d on me, to express to you, the high sense of their gratitude and respect.—I now inclose you, their last receipt for the year’s interest.—
            A very particular friend of mine at milan, mr Julius Cesar Este Tassoni formerly minister of the italian republic, has most earnestly requested my disseminating in the U:S— the little inclos’d printed note; he greatly interests himself for the author, and speaks highly of the work—this indeed, is all I know of it; but as mr Tassoni is a man of infinite taste, and of great erudition, it very justly pre-possesses me in favor of the book—he thinks it would find many buyers in America; of this, I cannot form any judgement.—
            I have lately been applied to, by an english-gentleman at Milan, who it seems, has publish’d a translation of the conquest of Mexico from the Spanish language; and has, likewise, given to the public, his own travels—he is now then desirous to be inform’d by me, to whom he shall address himself at Washington, on the subject of a considerable intended present, he purposes to make to the library of that City—now as I am ignorant, even of the name of any individual who resides there, I have recommended him to write your friend Mr Vaughan on the subject, who will, I presume, give him all the information he wishes.—I cannot inform you, the reason why this gentleman has selected Washington, in so pointed a manner, over all the other cities of the U:S— as he expresses his views to be “the disseminating of knowledge”; it may, however, be, that he is desirous, at the same time, of wiping away the atom of infamy which falls to his share, as an englishman, for the worse than vandalism exercis’d by the british arms in that city.—
            
            
              
                
                Dollars
              
              
                To cash
                  paid Jacob & michael Raggi on account of their Salary.—
                400–     
              
              
                
                  To cash p’d Doctr Donati
                    notary public         for 4 copies of contract
                
                }
                4–      
              
              
                  
                  To discount of 10 ⅌Ct on 404 Doll
                
                
                  40–41  
              
              
                  Dollars–444–41–
              
              
              
                Cr
                
              
              
                
                  By my draft in favor of Thomas Perkins Junr       on John Hollins of Balto for
                
                }
                Dollars–444–41
              
            
            
            
            Accept Sir, the expressions of my most Sincere Respect & esteem
            
              Th: Appleton
            
          